In an action to recover damages for personal injury, the Phelps Dodge Refining Corp., a witness (which is not a party to the action), appeals from an order of the Supreme Court, Nassau County, dated September 17, 1962, which denied its motion to vacate a prior order, dated August 9, 1962, and which directed it: (a) to submit as a witness to pretrial examination by the defendant; and (b) to permit the respective parties to the action to discover, inspect and photograph the crane involved in the accident together with its cable and other appurtenances, and to take and test certain portions of the cable. Order of September 17, 1962 modified by adding a provision directing that, within 20 days after the discovery and inspection shall have been had, the defendant shall furnish to the appellant and to the plaintiff copies of the reports and photographs made by its (defendant’s) experts. As so modified, said order is affirmed, without costs. The pretrial examination and the discovery and inspection shall proceed at the witness’ plant on 10 days’ written notice or at such other time and place as the parties may mutually stipulate. In the court below the witness, in effect, consented to the examination and to the discovery and inspection, provided that defendant shall furnish it with a copy of its expert’s report. Beldoek, P. J., Ughetta, Christ, Hill and Rabin, JJ., concur.